DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 filed on March 25, 2022  are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/007,772, filed July 10 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,290,986. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of U.S. Patent No. 11,290,986 discloses every limitation recited in instant application, see table below.
Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,290,986 in view of Parkvall (US 2017/0331577 A1) . claims of U.S. Patent No. 11,290,986 discloses every limitation but does not explicitly disclose resources that are pre-allocated is received via radio (RRC) resource control signaling and wherein the availability indication of the one or more available resources is received via a downlink control channel. Parkvall discloses these features in [1809] and [1212], see table below.
Instant Application
17/705104
US Patent 11,290,986
1, 18 and 20. An apparatus for wireless communication at a first access node,
comprising:
a memory; and
a processor coupled with the memory and configured to cause the apparatus to:
receive a plurality of resources that are pre-allocated among a plurality of node functions in an integrated access and backhaul (IAB) network, wherein the first access node comprises a first node function and a second node function different from the first node function (claim 1); and
receive, at the first node function of the first access node, an availability indication of one or more available resources from the plurality of resources, the availability indication of the one or more available resources from a second access node associated with the IAB network (claim 1).
1. A method for wireless communication at a first base station, comprising:
establishing a wireless backhaul communications link between a first access node function (ANF) configured
at the first base station and a user equipment function (UEF) configured at a second base station, the wireless
backhaul communications link being established based at least in part on a schedule allocating backhaul resources to the first ANF and one or more other ANF s;
identifying, at the first ANF, a need for additional backhaul resources at the first ANF for a first time period, the additional backhaul resources being different from
backhaul resources allocated to the first ANF according to the schedule;
transmitting a request message to the UEF indicating that the additional backhaul resources are requested at the
first ANF for the first time period;
receiving, at the first ANF, an indication of one or more available resources on one or more directional transmission beams for a time interval in a plurality of time slots aliened with the first time period from one or more other ANFs, wherein the one or more available resources correspond to data portions of the plurality of time slots that are available for resource shifting; and
selecting one or more spatially multiplexed resources for the time interval in the plurality of time slots on the one
or more directional transmission beams of the one or more available resources allocated to the one or more other ANFs according to the schedule for backhaul
communications at the first ANF.
2. The apparatus of claim 1, wherein the plurality of resources that are pre-allocated is received via signaling different from signaling associated with the availability indication of the one or more available resources (claim 1).

3. The apparatus of claim 1, wherein:
the plurality of resources that are pre-allocated is received via radio
resource control (RRC) signaling .
In view of Parkvall (US 2017/0331577 A1) [1809]
4. The apparatus of claim 1, wherein the availability indication of the one or more available resources is received via a downlink control channel.
In view of Parkvall (US 2017/0331577 A1) [1212]
5. The apparatus of claim 1, wherein the availability indication comprises an indication that the one or more available resources correspond to time multiplexed resources (claim 1).

6. The apparatus of claim 1, wherein the availability indication comprises an indication that the one or more available resources correspond to
frequency-multiplexed resources (claim 1).

7. The apparatus of claim 1, wherein the availability indication comprises an indication that the one or more available resources correspond to spatially multiplexed resources (claim 1).

8. The apparatus of claim 1, wherein the processor is further configured to cause the apparatus to:
select at least one resource from the one or more available resources; and
transmit backhaul data using the at least one resource (claim 1).

9. The apparatus of claim 8, wherein the processor is further configured to cause the apparatus to: select the at least one resource based at least in part on managing in interlink interference (claim 1).

10. The apparatus of claim 8, wherein the processor is further configured to cause the apparatus to: select the at least one resource based at least in part on inter-node beam coordination (claim 1).

11. The apparatus of claim 1, wherein the processor is further configured to cause the apparatus to:
transmit a request message comprising an indication of a type of resources requested (claim 9).
9. The method of claim 1, wherein the request message includes an indication of a type of resources requested by the
first ANF.
12. The apparatus of claim 1, wherein the processor is further configured to cause the apparatus to:
forward, from the second node function of the first access node, the availability indication to one or more other access node associated with the IAB network (claim 1 and claim 6).
6. The method of claim 1, wherein the request message is forwarded by the UEF to a second ANF associated with the
UEF, and wherein the indication is received from the second ANF.
13. The apparatus of claim 1, wherein the processor is further configured to cause the apparatus to:
restrict resource shifting of at least one resource from the plurality of 
resources that are pre-allocated (claim 1).

14. The apparatus of claim 1, wherein the plurality of resources that are pre-allocated comprises at least one resource associated with a directional beam (claim 1).

15. The apparatus of claim 1, wherein the availability indication of the one or more available resources is received from an access node function (ANF) of the second access node (claim 1).

16. The apparatus of claim 1, wherein the first node function comprises a user equipment function (UEF) and the second node function comprises an access node function (ANF) (claim 1).

17. The apparatus of claim 1, wherein the first access node comprises a first base station and the second access node comprises a second base station (claim 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 2017/0006627 A1, hereinafter "Huang") in view of Parkvall et al. (US 2017/0331577 A1, hereinafter "Parkvall").
Regarding claim 1, Huang discloses an apparatus for wireless communication at a first access node (Huang, Fig. 8 network device)(Parkvall, Fig. 189 1100 radio network equipment), comprising:
a memory (Huang, Fig.  8 803)(Parkvall, Fig. 189 1125 computer readable media); and
a processor coupled with the memory and configured to cause the apparatus (Huang, Fig.  8 804 [0140 The processor 804 is configured to perform processing functions by executing program instructions) (Parkvall, [1893] some or all of the functionality may be provided by the processing circuitry 1120 without executing instructions stored on a computer-readable medium) to:
receive a plurality of resources that are pre-allocated among a plurality of node functions in an integrated access and backhaul (IAB) network (Huang, [0157] The first small cell allocates a first wireless resource in available wireless resources to a backhaul link of the first small cell according to the load information and wireless resource occupation information) (Parkvall, [1483] allocated resources in the network. An advantage of distributed routing is that the routing function scales well with the network size. A challenge is to set up necessary control channels to facilitate the exchange of routing information among neighbor ANs), and
receive, at the first node function of the first access node, an availability indication of one or more available resources from the plurality of resources, the availability indication of the one or more available resources from a second access node associated with the IAB network (Huang, [0159, 0164] Allocate a second wireless resource in the available wireless resources except the first wireless resource to an access link, demand for backhaul link resource reallocation according to the load information ).
Haung discloses the backhaul link has master-slave (i.e. access node and user equipment function) in [0093] but does not explicitly disclose wherein the first access node comprises a first node function and a second node function different from the first node function.
Parkvall from the same field of endeavor discloses wherein the first access node comprises a first node function and a second node function different from the first node function (Parkvall, [1459] Each self-backhauling AN can be considered as a combination of a virtual AN (i.e. first node function) and a virtual UE (i.e. second node function)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified backhaul scheduling disclosed by Huang and multi hop backhaul disclosed by Parkvall with a motivation to make this modification in order to improve resource usage efficiency and increase capacity of an entire network (Parkvall, [0003]).	
Regarding claim 2, Huang discloses wherein the plurality of resources that are pre-allocated is received via signaling different from signaling associated with the availability indication of the one or more available resources (Huang, [0188] network device 10 determines, according to load information of the network device 10, that a backhaul link resource of the network device 10 needs to be reallocated.).
Regarding claim 3, Huang discloses the plurality of resources that are pre-allocated is received via radio resource control (RRC) signaling (Huang, [0195] the neighboring small cell of the respective reporting periods by using higher layer signaling (for example, radio resource control (RRC) signaling) on corresponding millimetric wave bands).
Regarding claim 4, Huang discloses wherein the availability indication of the one or more available resources is received via a downlink control channel (Huang, [0193] The base station sends, by using corresponding higher layer signaling, feedback instruction information (i.e. downlink control channel) to the network device and the small cell that may be affected by the wireless resource reallocation).
Regarding claim 5, Huang does not explicitly disclose wherein the availability indication comprises an indication that the one or more available resources correspond to time multiplexed resources.
Parkvall from the same field of endeavor discloses wherein the availability indication comprises an indication that the one or more available resources correspond to time multiplexed resources (Parkvall, [0561, 0580] It is time-multiplexed with dPDCH/rPDCH in order to support hybrid beam-forming).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified backhaul scheduling disclosed by Huang and multi hop backhaul disclosed by Parkvall with a motivation to make this modification in order to improve resource usage efficiency and increase capacity of an entire network (Parkvall, [0003]).	
Regarding claim 6, Huang discloses wherein the availability indication comprises an indication that the one or more available resources correspond to frequency-multiplexed resources (Huang, [0195] the neighboring small cell of the respective reporting periods by using higher layer signaling (for example, radio resource control (RRC) signaling) on corresponding millimetric wave bands).
Regarding claim 7, Huang does not explicitly disclose wherein the availability indication comprises an indication that the one or more available resources correspond to spatially multiplexed resources.
Parkvall from the same field of endeavor discloses wherein the availability indication comprises an indication that the one or more available resources correspond to spatially multiplexed resources (Parkvall, [1194, 1477] use the routing table for backhaul link transmission, multiple spatially separated eNB transmission points, each with a number of antenna elements).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified backhaul scheduling disclosed by Huang and multi hop backhaul disclosed by Parkvall with a motivation to make this modification in order to improve resource usage efficiency and increase capacity of an entire network (Parkvall, [0003]).	
Regarding claim 8, Huang discloses wherein the processor is further configured to cause the apparatus to: select at least one resource from the one or more available resources; and transmit backhaul data using the at least one resource (Huang, [0159] Allocate a second wireless resource in the available wireless resources except the first wireless resource to an access link).
Regarding claim 9, Huang discloses wherein the processor is further configured to cause the apparatus to: select the at least one resource based at least in part on managing in interlink interference (Huang, [0168] acquiring channel state information on the wireless backhaul link that is scheduled by the first small cell, where the channel state information includes link channel quality indication information and beam pairing information).
Regarding claim 10, Huang discloses wherein the processor is further configured to cause the apparatus to: select the at least one resource based at least in part on inter-node beam coordination (Huang, [0168] acquiring channel state information on the wireless backhaul link that is scheduled by the first small cell, where the channel state information includes link channel quality indication information and beam pairing information).
Regarding claim 11, Huang discloses wherein the processor is further configured to cause the apparatus to: transmit a request message comprising an indication of a type of resources requested (Huang, [0165] sending information for requesting backhaul link resource reallocation to the base station).
Regarding claim 12, Huang does not explicitly disclose wherein the processor is further configured to cause the apparatus to: forward, from the second node function of the first access node, the availability indication to one or more other access node associated with the IAB network. 
Parkvall from the same field of endeavor discloses wherein the processor is further configured to cause the apparatus to: forward, from the second node function of the first access node, the availability indication to one or more other access node associated with the IAB network (Parkvall, Parkvall, [1194, 1477] each self-backhauling AN knows where to forward a received NX PDU in the next hop, multiple spatially separated eNB transmission points, each with a number of antenna elements).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified backhaul scheduling disclosed by Huang and multi hop backhaul disclosed by Parkvall with a motivation to make this modification in order to improve resource usage efficiency and increase capacity of an entire network (Parkvall, [0003]).	
Regarding clam 14, Huang discloses beam paring information but does not explicitly disclose wherein the plurality of resources that are pre-allocated comprises at least one resource associated with a directional beam.
Parkvall from the same field of endeavor discloses wherein the plurality of resources that are pre-allocated comprises at least one resource associated with a directional beam (Parkvall, [1194, 1481-1482] resource allocation decisions are taken by a single central node (e.g., an aggregation node) the routing selection has been known by virtual UE, multiple spatially separated eNB transmission points, each with a number of antenna elements).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified backhaul scheduling disclosed by Huang and multi hop backhaul disclosed by Parkvall with a motivation to make this modification in order to improve resource usage efficiency and increase capacity of an entire network (Parkvall, [0003]).	
Regarding claim 15, Huang discloses wherein the availability indication of the one or more available resources is received from the second access node but does not an access node function. 
Parkvall from the same filed of endeavor discloses wherein the availability indication of the one or more available resources is received from an access node function (ANF) of the second access node (Parkvall, [1459, 1567-1568] Each self-backhauling AN can be considered as a combination of a virtual AN and a virtual UE, eNB schedules downlink to the other available access node (i.e. different resource), eNB schedules the data transmission by transmitting a DL assignment indicator).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified backhaul scheduling disclosed by Huang and multi hop backhaul disclosed by Parkvall with a motivation to make this modification in order to improve resource usage efficiency and increase capacity of an entire network (Parkvall, [0003]).	
Regarding claim 15, Huang does not explicitly disclose wherein the first node function comprises a user equipment function (UEF) and the second node function comprises an access node function (ANF). 
Parkvall from the same filed of endeavor discloses wherein the first node function comprises a user equipment function (UEF) and the second node function comprises an access node function (ANF) (Parkvall, [1459, 1567-1568] Each self-backhauling AN can be considered as a combination of a virtual AN and a virtual UE, eNB schedules downlink to the other available access node (i.e. different resource), eNB schedules the data transmission by transmitting a DL assignment indicator).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified backhaul scheduling disclosed by Huang and multi hop backhaul disclosed by Parkvall with a motivation to make this modification in order to improve resource usage efficiency and increase capacity of an entire network (Parkvall, [0003]).	
Regarding claim 17, Huang discloses wherein the first access node comprises a first base station and the second access node comprises a second base station (Huang, Fig. 1 access node of small cells).
Regarding claims 18-20, these claims recite "a method for wireless communication" and "a non-transitory computer-readable medium storing code for wireless communication" that disclose similar steps as recited by the apparatus of claims 1-2, thus are rejected with the same rationale applied against claims 1-2 as presented above.	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 2017/0006627 A1, hereinafter "Huang") in view of Parkvall et al. (US 2017/0331577 A1, hereinafter "Parkvall") as applied to claim 1 above, and further in view of Mukherjee et al. (US 2018/0338335 A1, hereinafter "Mukherjee").
Regarding claim 13, Huang does not explicitly disclose wherein the processor is further configured to cause the apparatus to: restrict resource shifting of at least one resource from the plurality of resources that are pre-allocated.
	Mukherjee from the same field of endeavor discloses refraining from transmitting
backhaul data using the one or more selected resources (Mukherjee, [0060] can
reduce/avoid undesirable outcomes of a purely distributed scheme, by exchanging information such as received power levels and traffic parameters between LAA (S)Cells over backhaul links or through over-the-air signaling).
It would have been obvious for one with ordinary skill in the art before the
effective filing date of the claimed invention to have to include the teachings of
Mukherjee’s system for control channel information into Huang’s resource allocation
process as modified by Parkvall with a motivation to make this modification in order to be more feasible within the same network (Mukherjee, [0060]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415